Title: To James Madison from Richard Söderström, 5 July 1804 (Abstract)
From: Söderström, Richard
To: Madison, James


5 July 1804, Philadelphia. “I had the honor this day to receive your much esteemed letter of the 2d. Instt. [not found], with Mr. Scarbroughs Commission inclosed without Exequatur for him, as His Swedish Majestys Vice Commercial Agent for the State of Georgia to reside at Savanna. Permit me to State and say that in the beginning of the year 1800, I received a letter from his Swedish Majestys Minister for Foreign affairs Mr: F: von Ehrenheim with information that his Majesty had given direction that his Consuls Abroad should no longer be Stiled Consuls, But be Stiled Commercial Agent, And directing me to Stile myself so, and to Call all the Vice Consuls, I have and may appoint Vice Commercial Agents. On this Ground I thought it my duty to comply with his Majestys order, and consequently Called Mr: Scarbrough in the returned Co⟨m⟩mission His Swed: Majys: Vice Commercia⟨l⟩ Agent. I now have the Honor to inclose t⟨o⟩ you a Such Commission for Mr: Scarbrough which you are pleased to say is neccessary on which Copy you will be so obliging to obtain me the Usual Exequatur. Begging your pardon for being so troubl⟨e⟩some, & at the same assuring You that the mistake should not have taken place, if I could have Suspected my own Government could have Er’d on this point.”
